Citation Nr: 1722427	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis. 

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension. 

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for rhinitis. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for sleep apnea.

7. Entitlement to service connection for left knee arthralgia.

8. Entitlement to service connection for diabetes mellitus, type II.

REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served in the U.S. Navy from April 1974 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2011 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the RO issued a rating decision in March 2017 denying entitlement to service connection for coronary artery disease, a cervical spine condition, right shoulder arthralgia, left shoulder arthralgia, right hip disability, left hip arthralgia, and a right knee disability.  The Veteran has timely filed a Notice of Disagreement (NOD) regarding those claims.  Although the Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of the Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), in this case the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's NOD has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where an NOD had not been recognized, and remand for this issue is not necessary at this time.  

The issues of new and material evidence to reopen a claim of service connection for hypertension as well as entitlement to service connection for sinusitis, rhinitis, hypertension, sleep apnea, left knee arthralgia, and diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. In a December 1994 rating decision, the RO denied entitlement to service connection for sinusitis; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the final rating decision, and the rating decision became final.  

2.  The evidence received since the final December 1994 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sinusitis.


CONCLUSIONS OF LAW

1. The December 1994 rating decision denying service connection for sinusitis is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §3.104, 20.302 (2016).  

2. Evidence received since the December 1994 rating decision is new and material and the claim of entitlement to service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). "New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's original claim for service connection for sinusitis was denied in December 1994.  The evidence of record at the time of the decision consisted only of the Veteran's STRs and a VA examination.  

Thereafter, in May 2010 the Veteran sought to re-open the service connection claims for sinusitis.  In a March 2011 rating decision, the RO re-opened the claim for sinusitis but denied it on the merits.  The Veteran timely filed perfected this appeal.  
 
As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Upon de novo review of the record, the Board finds that new and material evidence has been received since the adjudication of the final December 1994 rating decision.  

The record now includes additional medical evidence, notably an additional VA examination and etiological opinion and private medical records.  The Board finds that this evidence is new as it was not previously of record and tends to relate to two previously unestablished facts: clinical diagnosis of a disability and a nexus between the Veteran's military service and his current disabilities, both of which are necessary to substantiate the underlying claim of service connection.  These records will be presumed credible for the purpose of reopening the claims.  Consequently, the claim of entitlement to service connection for sinusitis is reopened.  

ORDER

The claim for entitlement to service connection for sinusitis is reopened.  


REMAND

Unfortunately a remand is required.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran contends that his sinusitis and rhinitis should be service-connected.  The Board finds that the prior VA examinations and opinions are inadequate.  The first VA examination for sinusitis acknowledged the Veteran's history of sinusitis but noted that it was inactive at the time of examination.  No etiology of the Veteran's sinusitis was provided.  See July 1994 VA Examination. 

A second, later examination diagnosed the Veteran with allergic rhinitis with hypertrophy of turbinate and 60% obstruction of each nasal airway and with recurrent sinusitis by history with debilitating attacks with 2 to 3 days up to a week lost, about 2 to 3 times per summer.  See September 2010 VA Examination.  The addendum medical opinion provided states that the Veteran does not have sinus disease or allergic rhinitis which could be attributed to his military career.  The doctor reasoned that that did have respiratory symptomatology in service which he referred to as sinus problems; however, he had no specific diagnosis of sinusitis.  He also noted that there was no specific diagnosis of allergic rhinitis during the Veteran's military career.  See October 2010 Addendum Opinion. This opinion is inadequate because it fails to address the Veteran's assertions that his current sinus symptomatology is the same as that which he encountered in service, is chronic, and therefore, that not exhibiting symptoms during the examination is not determinative in his case.  The examiner also fails to address the Veteran's complaints of allergic rhinitis and hay fever while in service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  

In a December 2015 statement, the Veteran's accredited representative requested a personal hearing before a Decision Review Officer (DRO) on behalf of the Veteran.  This desire was reiterated in an April 2017 letter.  The record contains no indication that this request for a hearing has been withdrawn.  

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. In accordance with the Veteran's accredited representative's communications, and since the RO schedules hearings before Decision Review Officers, a remand of these matters to the RO is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all VA treatment records and associate those documents with the claims file.

2. Ask the Veteran to identify any private treatment he may have had for his sinusitis or rhinitis which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. After completing the above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed sinusitis and rhinitis disabilities.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

Any tests deemed necessary should be performed.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any respiratory disability including sinusitis or rhinitis.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is as least as likely as not (a 50 percent probability or more) that such disability had its onset in service, was aggravated by service, or is otherwise related to any incident in service.  

Additionally, the examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  

Any opinion expressed must be accompanied by a complete rationale.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state, but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  

3. The RO should schedule the Veteran for a hearing before a Decision Review Officer (DRO), in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing.

4. After the completion of the aforementioned directives, the RO should re-adjudicate the Veteran's claims.  If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


